DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  2295 EAST IRLO HOLDINGS, LLC,
                             Appellant,

                                     v.

                    NIKKI LEVY INTERIORS, LLC,
                             Appellee.

                              No. 4D21-3057

                              [March 24, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald Roy Corlew, Judge; L.T. Case No.
502021SC014910.

  Jason S. Weiss of Weiss Law Group, P.A., Coral Springs, for appellant.

  Geoffrey M. Cahen of Cahen Law, P.A., Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                          *          *           *

    Not final until disposition of timely filed motion for rehearing.